IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs November 18, 2014

                  STATE OF TENNESSEE v. JASON BRADEN

                   Appeal from the Circuit Court for Blount County
                     No. C-19218     David Reed Duggan, Judge




             No. E2014-00572-CCA-R3-CD         - Filed December 8, 2014


Defendant, Jason Braden, pled guilty to aggravated burglary, false imprisonment, and assault
in Blount County in May of 2011. In exchange for the guilty plea, Defendant received a
five-year sentence to be served on supervised probation. In October of 2011, a warrant was
filed alleging a probation violation. Simultaneously, Defendant was in state custody, facing
a new charge and probation violation in Anderson County. The revocation hearing in Blount
County did not take place until March 2014. After hearing the evidence, the trial court found
a material violation and ordered Defendant to serve the balance of his sentence in
confinement. Defendant appeals. After a review, we determine that the trial court did not
abuse its discretion in ordering Defendant to serve the balance of his sentence.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed.

T IMOTHY L. E ASTER, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Mack Garner, District Public Defender; Maryville, Tennessee and Billy Sams, Oak Ridge,
Tennessee (at trial); J. Liddell Kirk, Knoxville, Tennessee (on appeal), for the appellant,
Jason Braden.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Mike Flynn, District Attorney General; and Betsy Smith, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                        OPINION
                                     Factual Background

       Defendant was indicted in February of 2011 by the Blount County Grand Jury in Case
Number C-19218 for aggravated burglary, false imprisonment, and assault for events that
took place on May 29, 2010.

      On March 15, 2011, Defendant pled guilty in Anderson County in Case Number
A9CR0518 to theft of property in exchange for a sentence of eleven months and twenty-nine
days. Defendant received jail credit for 154 days.

        On May 23, 2011, Defendant pled guilty to the Blount County charges of aggravated
burglary, false imprisonment, and assault. In exchange for the guilty plea, Defendant
received a five-year sentence for the aggravated burglary conviction and a sentence of eleven
months and twenty-nine days for each misdemeanor conviction. The sentences were ordered
to be served concurrently to each other. Defendant was released to probation. The sentence
for the convictions in Blount County was ordered to be served consecutively to the sentence
of eleven months and twenty-nine days in Anderson County.

        On October 4, 2011, Defendant tested positive for Oxycontin, Amphetamines, and
Morphine/Opiates. On October 28, 2011, a probation violation report was filed against
Defendant alleging that he was arrested on October 4, 2011, for domestic assault and theft
of property valued at or below $500. The probation officer’s affidavit supporting the
probation violation warrant detailed that Defendant violated his probation by: (1) committing
the offenses of domestic assault and theft of property in Anderson County on September 24
and 30, 2011; (2) failing to provide proof of employment; (3) testing positive on October 4,
2011 for drugs THC, Suboxone, and Hydrocodone; (4) failing to pay fees and fines; (5)
failing to complete traffic safety school, community service, and anger management classes;
and (6) engaging “in assaultive, abusive, threatening, and intimidating behavior as
eviden[ced] by his new arrest.”

       The trial court held a hearing on the probation violation. At the hearing, the trial court
heard testimony from Probation Officer Barry Branham and Defendant.

       Officer Branham began supervision of Defendant in April of 2012. He explained that
the basis for the probation violation in Blount County was the new arrest in Anderson
County, a positive drug screen, failure to show employment, and failure to pay fines and
costs. Officer Branham informed the trial court that the new arrest in Anderson County
resulted in a conviction for theft on March 15, 2012. In addition, Defendant admitted that
he used marijuana after his positive drug screen in September of 2011. Officer Branham
explained that there were no other violations of the rules of probation stemming from the

                                               -2-
Blount County plea but stated that there “were [violations] on the Anderson County case.”
Officer Branham recalled that in October of 2011, when the probation violation report was
entered, Defendant was under supervision for the Anderson County Convictions but that the
Anderson County sentence had expired prior to the revocation hearing.

       Defendant admitted that he violated the rules of probation in both Anderson County
and Blount County. He claimed to be drug free at the time of the hearing but admitted drug
use as early as age seventeen.

       After the hearing, the trial court found Defendant had violated the terms of his
probation and ordered Defendant to serve the sentence as previously ordered with credit for
time served. A separate order was issued giving Defendant earned jail credit for 480 days
beginning May 29, 2010, and “July 12, 2012, through the present.” Defendant appeals.

                                           Analysis

        On appeal, Defendant does not contest that there was a factual basis for the violation
of probation. Instead, he argues that because of the length of time he had already served in
custody, “it would be more reasonable for the trial court to have ordered split confinement
as a consequence of the violation.” To support his argument, Defendant points to the fact
that he was in state custody continuously from October of 2011 to the time of the hearing in
February 2014. The State insists that the trial court did not abuse its discretion.

       Our supreme court has concluded that a trial court’s decision to revoke a defendant’s
probation “will not be disturbed on appeal unless . . . there has been an abuse of discretion.”
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v. Williamson, 619 S.W.2d
145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been established when the
“record contains no substantial evidence to support the conclusion of the trial judge that a
violation of the conditions of probation has occurred.” State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v.
Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When a trial court finds by a preponderance of
the evidence that a defendant has violated the conditions of probation, the court “shall have
the right . . . to revoke the probation.” T.C.A. § 40-35-311(e)(1). After revoking a
defendant’s probation, the trial court may return a defendant to probation with modified
conditions as necessary, extend the period of probation by no more than two years, order
confinement, or order the defendant’s sentence into execution as originally entered. T.C.A.
§§ 40-35-308(a), (c), -310 (2014). “In probation revocation hearings, the credibility of
witnesses is for the determination of the trial judge.” Carver v. State, 570 S.W.2d 872, 875
(Tenn. Crim. App. 1978) (citing Bledsoe v. State, 378 S.W.2d 811, 814 (Tenn. 1965)).



                                              -3-
        In the present case, Defendant readily acknowledged having violated the terms of his
probation in both Anderson County and Blount County by “smoking a joint,” failing to find
a job, and failing to comply with other conditions of probation. Thus, Defendant conceded
an adequate basis for a finding that he had violated the terms of his probation. See State v.
Neal Levone Armour, No. E2003-02907-CCA-R3-CD, 2004 WL 2008168, at *1 (Tenn.
Crim. App. Sept. 9, 2004) (citations omitted). The undisputed fact of the matter is that
Defendant failed to comply with the terms of his probation. There was substantial proof to
support the violation; the trial court acted well within its discretion by revoking his probation
and ordering him to serve the balance of his sentence in confinement. In so doing, the trial
court simply allowed Defendant to follow thorough with his agreement of May 23, 2011. On
that day Defendant pled guilty to crimes and agreed to comply with the rules of probation in
exchange for a suspended sentence by the State of Tennessee. If he failed to comply, he was
committed to serve the sentence. The trial court simply allowed Defendant to keep his
commitment.

       Accordingly, the judgment of the trial court is affirmed.


                                                     _________________________________
                                                     TIMOTHY L. EASTER,JUDGE




                                               -4-